Judge Underwood,
delivered the opinion of the Court.
The only question presented in this case,, is, whether in a suit upon a contract to pay notes on the Bank of the Commonwealth, and to do other things, the court has authority to give judgment for the Bank notes specifically, the plaintiff consenting to receive them, and, making an endorsement on his declaration to that effect.
On the authority of the case of Sneed and Anderson, vs. Price, recently decided, and influenced by the reasoning of the court in the case of Wright vs. Coleman, 4 Bibb, 252, we are of opinion, that it was erroneous to render judgment for the notes of the Bank of the Commonwealth specifically; and that the court lie-low, erred in excluding the evidence offered to prove the value of such notes, when they became due; their value and interest on it, being the proper criterion of damages.
The judgment must therefore be reversed, and the cause remanded for proceedings to be had, not inconsistent with this opinion, and the plaintiff in error must recover his costs in this court.